           Case 1:20-cr-00006-PB Document 78 Filed 09/09/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW HAMPSHIRE

UNITED STATES OF AMERICA                         )
                                                 )
              v.                                 )           No. 1:20-cr-00006-PB
                                                 )
CHRISTOPHER CANTWELL                             )
                                                 )

                 GOVERNMENT’S RESPONSE TO DEFENDANT’S
               MOTION IN LIMINE #3: TO EXCLUDE EVIDENCE OF
           FIREARMS, CONTROLLED DRUGS, AND PRIOR CONVICTIONS

       The United States of America does not intend to introduce any evidence in its case-in-

chief regarding the firearms and drugs seized from defendant Christopher Cantwell’s home in

January of 2020. In addition, the United States agrees that Cantwell’s misdemeanor convictions

for assault and battery are not admissible to attack Cantwell’s character for truthfulness under

Rule 609 of the Federal Rules of Evidence.



September 9, 2020                                    Respectfully submitted,

                                                     Scott W. Murray
                                                     United States Attorney


                                              By:    /s/ Anna Z. Krasinski
                                                     Anna Z. Krasinski
                                                     John S. Davis
                                                     Assistant U.S. Attorneys
                                                     53 Pleasant Street, 4th Floor
                                                     Concord, NH 03301
                                                     (603) 225-1552
